           Case 1:21-cr-00002-MTT Document 1 Filed 01/13/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT                                   1


                      SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION
                                                              ;              11 P 3- 2b
 UNITED STATES OF AMERICA                   )    INDICTMENT NO.
                                            )
               V.                           )    18 U.S.C. § 1503(a)
                                            )    Corruptly Influencing Due
 WIHLY HARPO-BROWN                          )    Administration of Justice




THE GRAND JURY CHARGES THAT:


                                 INTRODUCTION


At all times relevant to this Indictment:


      1.      Wihly Harpo-Brown was the pro se plaintiff in three civil matters

pending in the United States District Court, Augusta Division. These civil matters

were Wihly Harpo-Brown v. Daniel J. Craig, et al, l:20-cv-137, filed on September

30, 2020; Wihly Harpo-Brown v. Lynn Bailey, et al., l:20-cv-161, filed on November

17, 2020; and Wihly Harpo-Brown v. Intermark Management Corporation, et al.

l:20-cv-176, filed on December 4, 2020.

      2.      On September 30, 2020, Harpo-Brown initiated Wihly Harpo-Brown v.

Daniel J. Craig, et al., l:20-cv-137, by filing a fifteen-page complaint with more

than eighty pages of exhibits attached, naming at least thirty-five Defendants. On

October 7, 2020, Harpo-Brown submitted a 10-page supplement to his complaint

requesting additional relief.

      3.       On November 20, 2020, the United States Magistrate Judge assigned

to the case entered an Order finding that the complaint is “the quintessential

shotgun pleading that has been soundly condemned by the Eleventh Circuit Court
           Case 1:21-cr-00002-MTT Document 1 Filed 01/13/21 Page 2 of 4




of Appeals.” Harpo-Brown was ordered to submit an amended complaint that

complies with the requirements of Federal Rule 8 within fourteen days of the date

of the Order and was warned that failure to do so may result in a recommendation

of dismissal of his case.


      4.      By Order dated November 25, 2020, the Magistrate Judge found that

attempts by Harpo-Brown to serve process on any Defendant was premature and

Ordered Harpo-Brown to cease all attempts to serve any defendant until further

instruction hy the Court.

      5.      On December 7, 2020, Harpo-Brown filed what was styled “Motion for

Additional Time to Amend Complaint & Motion to Set Aside All Orders as Void &

Motion for Recusal, etc.,” in each of the three civil matters described in paragraph 1

above.


      6.      In his motions, Harpo-Brown disclosed the first name of the wife of the

presiding Magistrate Judge and the neighborhood in which the Magistrate Judge

resided. Harpo-Brown falsely averred that “[d]ue to Plaintiffs past intimate

association with (Magistrate Judge) Plaintiff holds intimate details of(Magistrate

Judge’s) personal life that are salacious and presumably NOT desired for

embarrassing public consumption that is about to occur, some of which would

warrant (Magistrate Judge) being booted from the bench; morally censured; and

legally prosecuted.” Harpo-Brown also asserted “his absolute intent to completely




                                          2
           Case 1:21-cr-00002-MTT Document 1 Filed 01/13/21 Page 3 of 4




disregard” the Court’s Order and demanded that the Magistrate Judge recuse

himself from all of Harpo-Brown’s pending matters.

                                    COUNT ONE
                 Corruptly Influencing Due Administration of Justice
                                   18U.S.C. § 1503

      7.      Paragraphs 1 through 6 of the Introduction section of this Indictment

are re-alleged and incorporated fully herein by reference.

      8.      On or about the 7^^ day of December, 2020, in Richmond County,

within the Southern District of Georgia, the defendant.

                             WIHLY HARPO-BROWN,

did corruptly influence, obstruct, and impede and endeavor to influence, obstruct

and impede the due administration of justice in three civil matters pending in the

Augusta Division of the United States District Court for the Southern District of

Georgia, by filing in each of said civil matters a pleading designed to force the

Magistrate Judge presiding over said civil matters to recuse himself by threatening

to expose salacious matters concerning the presiding judicial officer, which the

defendant knew to be untrue, and by expressing defendant’s “absolute intent to

completely disregard” the Court’s Orders, in violation of Title 18, United States

Code, Section 1503.




                                           3
      Case 1:21-cr-00002-MTT Document 1 Filed 01/13/21 Page 4 of 4




                                               A True Bill.




                                               Foreperson




David Estes                                  Karl Knoche*
First Assistant United States Attorney       Assistant United States Attorney



                                             Patricia G. Rhodes*
                                             Assistant United States Attorney




                                             *Co-lead Counsel




                                         4
